PER CURIAM.
The petition is granted and Edgar B. Farmer is hereby afforded belated appeal from judgment and sentence in Santa Rosa County case number 2009-CF-1691. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the lower tribunal who shall treat it as a notice of appeal. See Fla. R.App. P. 9.141(c)(6)(D).
The circuit court is directed to appoint counsel to represent petitioner in the direct appeal if he qualifies for such an appointment.
PETITION GRANTED.
VAN NORTWICK, THOMAS, and ROBERTS, JJ., concur.